Name: Commission Regulation (EEC) No 3517/91 of 3 December 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/6 Official Journal of the European Communities 5. 12. 91 COMMISSION REGULATION (EEC) No 3517/91 of 3 December 1991 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 6 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1991 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. 5. 12. 91 Official Journal of the European Communities No L 334/7 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59J New potatoes 56,54 2391 448,47 116,16 393,69 12706 43,41 86438 130,84 39,51 1.20 0702 00 101 0702 00 90] Tomatoes 72,93 3064 578,34 148,81 508,08 16919 55,81 112060 167,71 51,77 1.30 0703 10 19 Onions (other than seed) 16,98 713 134,70 34,66 118,33 3940 13,00 26100 39,06 12,05 1.40 0703 20 00 Garlic 166,70 7004 1321,92 340,14 1 161,33 38673 127,58 256137 383,34 118,34 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 101 ex 0704 10 90 J Cauliflowers 111,88 4727 881,91 229,55 781,19 24749 86,13 171 354 258,72 78,54 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 90,45 3800 717,28 184,56 630,14 20984 69,22 138981 208,00 64,21 1.100 ex 0704 90 90 Chinese cabbage 48,42 2050 382,57 99,63 337,79 10913 37,24 73939 112,24 33,73 1.110 0705 11 101 0705 11 90| Cabbage lettuce (head lettuce) 107,54 4518 852,78 219,42 749,18 24948 82,30 165234 247,29 76,34 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 32,74 1384 259,75 67,27 228,02 7359 25,14 50064 75,78 22,88 1.140 ex 0706 90 90 Radishes 102,33 4299 811,51 208,80 712,92 23741 78,32 157238 235,32 72,65 1.150 0707 00 111 0707 00 19 Cucumbers 64,32 2702 510,07 131,24 448,10 14922 49,22 98831 147,91 45,66 1.160 0708 10 101 0708 10 901 Peas (Pisum sativum) 294,58 12377 2335,97 601,06 2052,18 68340 225,45 452617 677,39 209,13 1.170 Beans : \ 1.170.1 0708 20 101 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 106,06 4456 841,09 216,41 738,91 24606 81,17 162969 243,90 75,30 1.170.2 0708 20 101 0708 20 90l Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 156,72 6585 1 242,80 319,78 1091,82 36358 119,94 240805 360,39 111,26 1.180 ex 0708 90 00 Broad beans 40,17 1701 317,44 82,67 280,28 9055 30,90 61351 93,13 27,99 1.190 0709 10 00 Globe artichokes 105,85 4447 839,42 215,99 737,44 24557 81,01 162647 243,42 75,15 1.200 Asparagus : I \ 1.200.1 ex 0709 20 00  green 365,97 15376 2902,06 746,72 2549,51 84901 280,08 562304 841,55 259,81 1.200.2 ex 0709 20 00  other 532,18 22360 4220,06 1 085,85 3707,39 123459 407,29 817679 1 223,75 377,80 1.210 0709 30 00 Aubergines (egg-plants) 61,98 2604 491,50 126,46 431,79 14379 47,43 95233 142,52 44,00 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 71,35 2998 565,85 145,59 497,11 16554 54,61 109640 164,09 50,65 1.230 0709 51 30 Chantarelles 713,23 30060 5626,73 1 460,68 4977,83 162425 546,18 1092 598 1 645,94 501,92 1.240 0709 60 10 Sweet peppers 87,01 3655 689,97 177,53 606,15 20185 66,59 133689 200,08 61,77 1.250 0709 90 50 Fennel 151,15 6399 1 194,24 311,01 1 054,46 34069 116,26 230809 350,38 105,31 1.260 0709 90 70 Courgettes 43,05 1809 341,44 87,85 299,96 9989 32,95 66157 99,01 30,56 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 133,25 5599 1 056,69 271,89 928,32 30914 101,98 204745 306,42 94,60 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 43,72 1837 346,69 89,20 304,57 10142 33,46 67176 100,53 31,03 2.30 ex 0804 30 00 Pineapples, fresh 46,69 1961 370,25 95,27 325,27 10832 35,73 71741 107,36 33,14 2.40 ex 0804 40 101 ex 0804 40 90 J Avocados, fresh 91,30 3836 723,99 186,28 636,04 21180 69,87 140282 209,94 64,81 No L 334/8 Official Journal of the European Communities 5. 12. 91 Code M --A- l Description Amount of unit values per 100 kg net L IN code J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2:50 ex 0804 50 00 1 Guavas and mangoes, fresh 154,74 6501 1 227,08 315,73 1 078,00 35898 118,42 237759 355,83 109,85 2.60 Sweet oranges, fresh : I I I l 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 34,48 1454 272,35 70,60 240,64 7874 26,40 52809 79,56 24,23 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 46,70 1962 370,37 95,29 325,37 10835 35,74 71763 107,40 33,15 2.60.3 2.70 2.70.1 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines 24,07 68,75 1011 2888 190,90 545,17 49,12 140,27 167,71 478,94 5585 15949 18,42 52,61 36989 105633 55,36 158,09 17,09 48,80 2.70.2 ex 0805 20 30  Monreales and Satsumas 41,49 1743 329,06 84,67 289,08 9626 31,75 63759 95,42 29,46 2.70.3 ex 0805 20 50  Mandarins and wilkings 65,95 2782 520,88 135,03 460,23 15059 50,50 101001 152,17 46,36 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 143,49 6028 1 137,84 292,77 999,61 33288 109,81 220469 329,95 101,86 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 43,16 1813 342,31 88,07 300,72 10014 33,03 66326 99,26 30,64 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 100,37 4217 795,98 204,81 699,28 23286 76,82 154229 230,82 71,26 2.90 Grapefruit, fresh : I | I 2.90.1 ex 0805 40 00  white 40,83 1715 323,84 83,32 284,50 9474 31,25 62748 93,91 28,99 2.90.2 ex 0805 40 00  pink 55,15 2317 437,38 112,54 384,24 12795 42,21 84747 126,83 39,15 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 97,03 4077 769,45 197,98 675,98 22510 74,26 149090 223,13 68,88 2.110 0807 10 10 Water-melons 10,32 435 81,50 21,12 72,01 2356 7,90 15803 23,81 7,25 2.120 Melons (other than water-me ­ lons) : I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 53,58 2251 424,92 109,33 373,29 12431 41,01 82332 123,22 38,04 2.120.2 ex 0807 10 90  other 112,29 4718 890,45 229,12 782,28 26050 85,94 172535 258,22 79,72 2.130 2.140 2.140.1 2.140.2 0808 10 91 0808 10 93 0808 10 99 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other 68,05 251,33 76,46 2859 10560 3212 539,65 1993,01 606,31 138,85 512,81 156,00 474,09 1 750,89 532,65 15787 58306 17738 52,08 192,35 58,51 104563 386165 117479 156,49 577,94 175,82 48,31 178,42 54,28 2.150 0809 10 00 Apricots 25,50 1078 202,14 52,37 177,93 5786 19,58 39065 58,99 17,80 2.160 0809 20 10 0809 20 90 Cherries 90,53 3825 718,45 185,77 632,16 20401 69,52 138 679 209,44 63,20 2.170 ex 0809 30 00 Peaches 280,58 11789 2224,99 572,50 1 954,69 65093 214,74 431 115 645,21 199,19 5. 12. 91 Official Journal of the European Communities No L 334/9 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 82,65 3490 653,93 169,38 577,04 18814 63,39 126770 190,90 57,88 2.190 0809 40 111 0809 40 19 | Plums 163,70 6878 1298,13 334,01 1 140,42 37977 125,28 251 525 376,44 116,21 2.200 0810 10 101 0810 10 90 Strawberries 372,66 15658 2955,15 760,38 2596,15 86454 285,21 572590 856,95 264,56 2.205 0810 20 10 Raspberries 1091,5 45862 8655,59 2227,14 7604,08 253223 835,37 1677108 2510,00 774,90 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209 154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 115,82 4866 918,43 236,31 806,86 26869 88,64 177956 266,33 82,22 2.230 ex 0810 90 80 Pomegranates 72,24 3035 572,88 147,40 503,29 16760 55,29 1 11 002 166,12 51,28 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 105,66 4439 837,90 215,59 736,1 1 24513 80,86 162351 242,97 75,01 2.250 ex 0810 90 30 Lychees 411,65 17296 3264,29 839,92 2867,73 95498 315,04 632489 946,60 292,24